Citation Nr: 1432154	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  06-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral heel spurs and arch collapse, prior to December 20, 2011, to include whether an extra-schedular disability rating is warranted. 

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral heel spurs and arch collapse, since December 20, 2011, to include whether an extra-schedular disability rating is warranted.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1982 to April 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which awarded service connection for bilateral heel spurs and arch collapse, and assigned an initial noncompensable disability rating, effective May 1, 2004.  

The Board denied the Veteran's claim for an initial compensable disability rating in March 2008; the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Memorandum Decision, the Court vacated the Board's March 2008 decision and remanded the claim to the Board.  Specifically, the Court determined that the record reasonably raised the possibility of an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b), and that the Board erred in not considering such an evaluation.  

Subsequently, in November 2011, the Board remanded the appeal for the purposes of obtaining any relevant private treatment records; scheduling the Veteran for a VA foot examination; and consideration of referral for an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  In July 2012, the Appeals Management Center (AMC) increased the Veteran's disability rating for the bilateral heel spurs and arch collapse to 10 percent, effective December 20, 2011.  As the Veteran was not granted the full benefit sought, the issues stated above remain on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

In January 2013 and May 2013, the Board again remanded the appeal for the specific purpose of obtaining the extra-schedular opinion provided by the Director of Compensation, and obtain any outstanding treatment records.  Such development has been completed and the issues on appeal are ready for review.  

The evidence of record is located in the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  These documents have been reviewed and considered by the Board.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's bilateral heel spurs and arch collapse have been manifested by subjective complaints of pain and swelling; there is no objective evidence of marked deformity, accentuated pain on manipulation and use, swelling on use, or characteristic callosities have been shown.

2.  In March 2013, the Director of Compensation denied an extra-schedular rating for the Veteran's service-connected bilateral heel spurs and arch collapse.

3.  The impairment caused by the service-connected bilateral heel spurs and arch collapse does not present an exceptional disability picture showing that the available schedular evaluations for the disability are inadequate.  The applicable diagnostic codes for evaluating the service-connected bilateral heel spurs and arch collapse reasonably describe the Veteran's disability picture.


CONCLUSIONS OF LAW
 
1.  Throughout the appeals period, the criteria for an initial 10 percent disability rating, but no higher, for bilateral heel spurs and arch collapse have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5276 (2013).
 
2.  Application of the extra-schedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claims arise from her disagreement with the initial evaluation assigned following the grant of service connection for bilateral heel spurs and arch collapse.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to her claims for benefits, such as obtaining private and VA medical records and providing the Veteran with VA examinations in May 2005 and December 2011.  As the Veteran has not indicated that she has received additional treatment for the issues on appeal, the Board thus concludes that there are no additional treatment records outstanding with respect to these claims.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file, including her VA treatment records, private treatment records, VA examination reports, and statements submitted in support of her claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for increased disability ratings for bilateral heel spurs and arch collapse.  

The Veteran was assigned an initial noncompensable disability rating for bilateral heel spurs and arch collapse pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In July 2012, the AMC increased the Veteran's disability rating for the bilateral heel spurs and arch collapse to 10 percent, effective December 20, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

Under Diagnostic Code 5276, a noncompensable disability rating is warranted for mild symptoms that are relieved by a built-up shoe or arch support.  A 10 percent rating is warranted for moderate symptoms, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral symptoms, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id. 

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013). 

The Veteran contends that her bilateral heel spurs and arch collapse disorder is more severe than the disability ratings assigned. 

Service medical records include a history of foot pain for 18 months. There was no history of any injury.  The examiner noted plantar tendonitis and calcaneal spurs.  Plantar fasciitis was also suspected.

The Veteran was first afforded a VA examination in May 2005.  The Veteran reported pain, which began in 1995 from heel spurs and arch collapse.  She had pain every morning when she awoke, but could not distinguish where the pain came from.  There was no stiffness, swelling, redness, easy fatigue, or lack of endurance.  The Veteran had not undergone surgery or used orthotics.  Alleviating factors were rest, massage, and over the counter medications.  The examiner noted no assistive devices or abnormal gait. The arches were tender to palpation, bilaterally.  The arches were decreased and not correctable with palpation.  There was no tightness of the Achilles tendon bilaterally.  The Veteran was able to wiggle all ten toes with no limitation.  There was good range of motion (ROM) to the ankles and good circular ROM and coordination.  There was no callus form or abnormal shoe wear, and no skin or vascular changes.  Additionally, the Veteran was able to walk on her tip toes and heels with pulling of arches bilaterally.  Standing was normal with no abnormalities upon squatting, supination, or pronation.  The examiner noted that there were no obvious hammertoes or other deformities.  There was no pain or tightness to the Achilles tendon upon manipulation.  The examiner diagnosed the Veteran with heel spurs, bilateral heels; minimum ossification of Achilles tendon insertion at the posterior superior margin of the right calcaneous; and, pes planus bilateral.

Additionally, x-rays revealed no evidence of fractures or dislocations of either calcaneous.  There were small spurs at the posterior inferior margins of both calcanei.  Minimal ossifications of Achilles tendon insertion at posterior superior margin of the right calcaneous was noted.

In the May 2006 Substantive Appeal, the Veteran stated that her service-connected disability caused pain, mobility issues, and impacted her daily activities and employment.  Additionally, an August 2006 statement from the Veteran's representative noted that due to her foot conditions, she was unable to run and was limited to walking.  

The Veteran sought VA treatment for foot pain.  An August 2009 Emergency Room record noted that the Veteran reported a four-year history of bilateral feet swelling.  She claimed swelling had been intermittent.  The Veteran was treated for anemia at that time.  Upon examination, the Veteran had minimal pedal edema, with no evidence of foot ulcers or lesions.  There was pain to palpation to the dorsum of the feet bilaterally.  In a November 2009 record, the Veteran reported foot pain since 2001.  She took over the counter medicine and used shoe inserts, which helped.  An April 2010 record noted no pedal edema, no foot ulcers or lesions noted, and foot sensation was intact to light touch.   

The Veteran was afforded another VA examination in December 2011.  The examiner noted a diagnosis of pes planus of both feet.  The Veteran reported that she had foot pain on both sides since 2000, with the first and second toes locked now and then, mostly in the morning.  The examiner also noted an August 2009 record where the Veteran was treated in the Emergency Room for swelling of both feet.  She was able to walk a block, stand 20 minutes before resting, and run a block in a slow jog.  She reported daily pain in the feet with walking and going up steps.  She did not have pain at rest or at night, but locking mainly in the morning of the right foot.  Pain was three out of ten on the bottom of the foot.  She stopped wearing supports after a month because they were not helping.  

Upon examination, the Veteran had pain on use of feet, with pain on use accentuated on the right side.  There was no evidence of pain on manipulation of the feet.  Additionally, there was no indication of swelling on use, calluses, tenderness of plantar surface of one or both feet, marked deformity, pronation of the foot, inward bowing of the Achilles' tendon, or marked inward displacement or severe spasm of the Achilles tendon (rigid hind foot) on manipulation.  There was evidence of decreased longitudinal arch height on weight bearing bilaterally; however, the weight bearing line did not fall over or medial to the great toes.  The x-ray images showed that there was no evidence of degenerative or traumatic arthritis.  The images of the foot revealed non weight bearing bilateral plantar calcaneal spur, with some decrease in the left plantar arch.  Further, probable mild left hallux valgus was noted.  There was no fracture, subluxation, or joint space narrowing.  Lateral and axial views showed plantar calcaneal spurs on both sides.  Additionally, there was normal alignment, without evidence of a fracture deformity.  Additionally, the examiner noted that the examination was not remarkable, and showed no pain, tenderness, pronation, atrophy, deformation, or metatarsalgia.  Lastly, the examiner noted that the Veteran's bilateral foot condition did not affect her employment.

After careful consideration of the above evidence, the Board finds that throughout the pendency of this appeal, the Veteran's bilateral foot disorder has been found to display the criteria contemplated by a 10 percent under Diagnostic Code 5276.  That diagnostic code contemplates a 10 percent rating for both unilateral and bilateral pes planus where there is evidence of moderate impairment manifested by abnormal weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  As noted previously, the Veteran reported ongoing pain of use and palpation of her feet at throughout VA treatment records and the May 2005 and December 2011 VA examination reports.  Moreover, there is no evidence that these symptoms have improved at any time throughout the remainder of the appeals period.  Consequently, the Board has determined that the Veteran's service-connected disability more approximately meets the necessary criteria for a 10 percent rating under Diagnostic Code 5276. 

Consequently, although not all of the enumerated symptoms recited for the 10 percent rating are shown, the Board nonetheless finds that the severity of the Veteran's bilateral foot disability symptoms justify assigning a higher disability rating of 10 percent throughout the pendency of the appeal.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 10 percent rating for the Veteran's bilateral heel spurs and arch collapse throughout the pendency of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, in order to warrant a higher rating of 20 percent under the above code, the Veteran would need to exhibit severe unilateral or bilateral pes planus manifested by symptoms such as marked deformity, including pronation or abduction, or marked pain and swelling on manipulation and use, or characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A majority of these symptoms have been neither alleged nor shown.  As discussed above, the March 2005 and December 2011 VA examiners expressly determined that the Veteran's bilateral heel spurs and arch collapse were not productive of any pronation, abduction or other marked deformity, nor manifested by characteristic callosities.  While the Veteran complained of foot swelling in August 2009 treatment records, only minimal edema was noted.  Additionally, the edema was not severe in nature, and there have been no subjective or objective findings to the contrary during the remainder of the appeals period.  Specifically, an subsequent April 2010 treatment record noted no pedal edema.  While the December 2011 examiner noted that the Veteran had pain on use of feet, with pain on use accentuated on the right side, there was no evidence of pain on manipulation of the feet and no indication of swelling on use.  Accordingly, the Board concludes that, throughout the pendency of the Veteran's claim, her bilateral foot disability symptoms have fallen squarely within the parameters of her currently assigned 10 percent rating and have not risen to the level of severity for which a 20 percent evaluation would be warranted under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Therefore, the medical evidence does not support a disability rating in excess of 10 percent throughout the pendency of the appeal.  The Board concludes that the Veteran's overall level of disability more nearly approximates that consistent with a 10 percent rating.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for bilateral heel spurs and arch collapse, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

III. Extra-schedular Consideration

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

Under 38 C.F.R. § 3.321(b)(1) (2013), an extra-schedular rating may be awarded.  The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  

As the Board itself cannot assign an extra-schedular rating in the first instance pursuant to 38 C.F.R. § 3.321(b), it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C&P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extra-schedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

In the May 2006 Substantive Appeal, the Veteran stated that her service-connected disability caused pain, mobility issues, and impacted her daily activities and employment.  

In November 2011, the Board remanded the increased rating claim for bilateral heel spurs and arch collapse for consideration of referral for an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  In July 2012, the AMC referred the issues of entitlement to an extra schedular evaluation for an initial compensable disability rating for bilateral heels spurs and arch collapse prior to December 20, 2011, and an initial disability rating in excess of 10 percent for bilateral heel spurs and arch collapse since December 20, 2011, under 38 CFR § 3.321(b) to the Director of Compensation.  

The Director provided a March 2013 opinion, which opined that the Veteran was not entitled to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for her bilateral heel spurs and arch collapse.  The Director summarized the findings of the VA flatfoot examination that was conducted in December 2011.  The Director noted that the VA examination was unremarkable.  Upon examination of the feet there was no pain, tenderness, pronation, atrophy, deformation, or metatarsalgia.  The examiner did not see a toe deformation, although the x-ray revealed mild hallux valgus.  The examiner also noted that the Veteran was not currently employed, however, it appeared that her flat feet were not affecting her employment.  The examiner concluded that the totality of the evidence did not support the contention that the Veteran's service-connected bilateral heel spurs and arch collapse disability were so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  Therefore, entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected heel spurs and arch collapse was not warranted.

On further review of the record in its entirety, the Board finds that the evidentiary record is consistent with the Compensation Director's March 2013 conclusion.  In order to warrant a schedular rating in excess of 10 percent for heel spurs and arch collapse, the Veteran would have to exhibit severe unilateral or bilateral pes planus manifested by symptoms such as marked deformity, including pronation or abduction, or marked pain and swelling on manipulation and use, or characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  However, the facts of the case do not support this determination.  As the Board found in its decision above, the Veteran's symptomatology during the period of appellate review did not meet the necessary criteria for the assignment of a schedular rating in excess of 10 percent, as the Veteran's bilateral heel spurs and arch collapse were not productive of any pronation, abduction or other marked deformity, nor manifested by characteristic callosities.  Moreover, while the Veteran complained of foot swelling in August 2009 treatment records, only minimal edema was noted.  The edema was not severe in nature, and there have been no subjective or objective findings to the contrary during the remainder of the appeals period.  While the December 2011 examiner noted that the Veteran had pain on use of feet, with pain on use accentuated on the right side, there was no evidence of pain on manipulation of the feet and no indication of swelling on use.   Lastly, the December 2011 VA examiner noted that the Veteran's bilateral foot condition did not affect her employment.

As the Director of Compensation has pointed out, the totality of the evidence does not support the contention that the Veteran s service-connected bilateral heel spurs and arch collapse are so exceptional or unusual as to render the use of the regular rating schedule standards impractical, and the Board has outlined such criteria in its decision above.  As the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, the analysis as to whether an extra-schedular evaluations is warranted ends.

For the foregoing reasons, the Board finds that the criteria for the assignment of an extra-schedular evaluation for bilateral heel spurs and arch collapse pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for bilateral heel spurs and arch collapse, prior to December 20, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an initial disability rating in excess of 10 percent for bilateral heel spurs and arch collapse is denied.

Entitlement to an extra-schedular evaluation for service-connected bilateral heel spurs and arch collapse pursuant to 38 C.F.R. § 3.321(b)(1), is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


